Citation Nr: 1203002	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right leg arthritis.

3.  Entitlement to service connection for left leg arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

5.  Entitlement to an initial rating in excess of 10 percent prior to September 3, 2009, and 20 percent from September 3, 2009, for a thoracolumbar spine disability.

6.  Entitlement to service connection a total rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to October 2006.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A review of the record on appeal reveals that at all times during the appeal that the Veteran limited his claims of service connection for his leg disabilities to arthritis.  Therefore, the Board will likewise limit his claim.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative.").

In June 2008, the Veteran withdrew his claims for higher evaluations for his bilateral knee disabilities as well as for his psychiatric disorder.  Therefore, the Board finds that these issues are not in appellate status.  See 38 C.F.R. § 20.204(b) (2011) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision.).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, the Veteran's treatment records from the Jackson VA Medical Center make reference to fee basis treatment records that can only be found in "VISTA Imaging."  However, it does not appear that copies of these records were associated with the claims file.  Therefore, a remand to obtain these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

The Veteran reported that he receives ongoing treatment at the Jackson VA Medical Center.  However, his post-November 2010 treatment records from this facility do not appear in the record.  Therefore, while the appeal is in remand status, these records should also be obtained and associated with the claims file.  Id.

As to the Veteran's claims for higher evaluations for his cervical and thoracolumbar spine disabilities, the Board finds that a remand is also required to provide the claimant with another VA examination to ascertain the current severity of the musculoskeletal component of his service connected disabilities.  The Board has reached this conclusion because, while the Veteran was already provided VA examinations in December 2006, May 2008, and September 2009, none of these examiners specifically stated at what degree pain first started with forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the cervical and thoracolumbar spines.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Likewise, while the examiners stated that they could not state the degree to which the range of motion of the cervical and thoracolumbar spines would be further limited during flare-ups without resorting to speculation, the Board finds that it is not clear whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted.  See Jones v. Shinseki, 23 Vet App 382 (2010) (holding that in order for the Board rely upon a statement that an opinion cannot be provided without resort to mere speculation it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  

Therefore, the Board finds that a remand is required to obtain this missing information.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Also as to the claim for a higher evaluation for the thoracolumbar spine disability, given the complaints found in the treatment records regarding pain radiating into his lower extremities, the Board finds that while the appeal is in remand status the appellant should also be provided with a neurological examination to ascertain if this service connected disability has a neurological component and, if so, its severity.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 4.71a, Note 1 (2011).

As to the claim for a TDIU, in July 2008 the Veteran notified the RO that he had been unable to work from August 2007 to February 2008 because of his service connected thoracolumbar spine disability.  The Board finds that this assertion acts as a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been developed for appellate review.  Specifically, there is a need for the Veteran to be provided notice of the laws and regulations governing TDIU as well as for VA to obtain his records from his employer documenting the lost time from work and an examination and opinion that address the question of whether or not his service connected disabilities prevent him from working.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's medical records from VISTA Imaging.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the record all of the Veteran's post-November 2010 medical records from the Jackson VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the record all of his employment records regarding his lost time from work.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  The RO/AMC should provided the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with 38 U.S.C.A. § 5103 (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) as to his claim for a TDIU.  

5.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with examinations for his cervical spine disability and for his thoracolumbar spine disability.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his cervical spine disability and thoracolumbar spine disability. 

I.  As to the cervical spine and thoracolumbar spine musculoskeletal disorders:

i.  The examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the cervical spine and thoracolumbar spine including noting at what degree the Veteran starts experiencing pain during forward flexion, backward extension, lateral flexion, and rotation.

ii.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, and provide an opinion as to how these factors result in any further limitation of motion.  

iii.  As to flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and express this in terms of additional degrees of limitation of motion during the flare-ups.  

iv.  The examiner should also offer an opinion as to whether the Veteran's cervical spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

      II.  As to the thoracolumbar spine neurological disorders:

i.  The examiner should provide an opinion as to whether this service connected disabilities causes radiculopathy in either lower extremity and, if so, provide an opinion as to whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderately severe, or severe paralysis of the nerve.

ii.  The examiner should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected cervical spine or thoracolumbar spine disorders in any given 12 month period since 2006.

6.  The RO/AMC should schedule the Veteran for an examination to obtain an opinion as to whether it is at least as likely as not (50 percent probability or more) that his service connected disabilities prevent him from engaging in substantial gainful employment.  All necessary tests should be conducted.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

7.  The RO/AMC should thereafter readjudicate the claims.  As to the rating claim, such adjudication should consider the Veteran's pain and whether staged ratings are needed.  DeLuca, supra and Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

